Title: From Thomas Jefferson to J. Phillipe Reibelt, 23 January 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Jan. 23. 05.
                  
                  Piranesi has been recieved, as also a box of books directed to me as I presume from you altho’ not noted in any of your letters. from these I have selected the following.
                  
                     
                        
                           
                           Correspondence de Rousseau. 3.v. p.f
                           2.
                           
                        
                        
                           
                           Hist. nat. des Mineraux. Patrin 5.v. p.f.
                           6.
                           64
                        
                        
                           
                           Hist. de Catharine II. par Austera. 3.v. 8vo.
                           6.
                           78
                        
                        
                           
                           Recueil sur les salines par Struve 12mo.
                           .
                           75
                        
                        
                           
                           Voyage de Terracine a Naples 12mo.
                           .
                           48
                        
                        
                           
                           Voyage en Angleterre par Picket. 8vo.
                           1.
                           60
                        
                        
                           
                           Soirées de Ferney. 8vo.
                           1.
                           
                        
                        
                           
                           Institution des droits martimes par Boucher. 4to.
                           4.
                           85
                        
                        
                           
                           do.   commerciales par Bouchet. 4to.
                           4.
                           85
                        
                        
                           
                           Elemens de legislation par Perreau. 8vo.
                           1.
                           60
                        
                        
                           
                           Almanach des ambassades par Wedekind. 12mo.
                           1.
                           35
                        
                        
                           
                           Le pour et le contre les E. U. Bridel 12mo.
                           .
                           72
                        
                        
                           before recd.
                           Promenades au jardin des plantes. Pujoulx. 2.v. p.f.
                           1.
                           
                        
                        
                           
                           Annales des Museum vol. IV. &  part of V.
                           
                           
                        
                        
                           
                           Piranesi fol
                           
                              13.
                           
                           
                              80
                           
                        
                        
                           
                           
                           47.
                           42
                        
                     
                  
                  I observe in your catalogue the following which I shall be glad to recieve
                  
                     
                        
                           pa. 20.
                           
                           Abregé du systeme de linné par Gilibert 8vo.
                        
                        
                           
                           
                           le nouveau Buffon de la jeun 1 no. 4.v. p. f.
                        
                        
                           24.
                           
                           Le petit magasin economique p.f.
                        
                        
                           
                           
                           Manuel d’hist. nat. de Blumenbach. 2.v. 8vo.
                        
                        
                           29.
                           
                           Traité de mineralogie par Haüy 5.v.
                        
                        
                           
                           
                           If you have the Connaissance des tems for the present & subsequent years, and Leçons d’anatomie compareé de Cuvier 2.v.8vo. I shall be glad of them. I do not see them in your catalogue. what is the price of the 8vo. edition of Michaux’ Flora boreali. Americana? the price of the 4to. edn deterred me from taking that. Accept my salutations
                        
                     
                  
                  
                  
                     Th: Jefferson 
                     
                  
                  
                     P. S. the following are taken by the Secretaries.
                     
                        
                           
                              Code des Douanes.
                              2.
                              32
                           
                           
                              Almanach des Ambassedes
                              1.
                              35
                           
                           
                              Tarif des droits le Douane
                              .
                              72
                           
                           
                              Memories sur l’attaque des places
                              5.
                              
                           
                           
                              Cour de tactique navale
                              
                                 10.
                              
                              
                                 08
                              
                           
                           
                              
                              19.
                              47
                           
                        
                     
                     which will be accounted for to you by mr Smith. The rest of the books are repacked in the same box and will be immediately delivered at the stage office
                     
                  
               